Citation Nr: 1143202	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for degenerative disc disease of the lumbar spine with S1 radiculopathy.

2.  Entitlement to an effective date earlier than December 15, 2008 for the grant of service connection for chloracne of the neck, back and buttocks.

3.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for migraine headaches, to include as secondary to service connected PTSD.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to July 1963 and from October 1965 to January 1970, including combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for chronic tension/migraine headaches and hypertension.  The Veteran's request to reopen a claim for service connection for right ear hearing loss was also denied.

In addition, the Veteran appeals from a January 2010 Decision Review Officer (DRO) decision which granted service connection for a lumbar spine disability and chloracne, effective December 15, 2008.

The Veteran testified before a DRO in a November 2008 hearing and before the undersigned Acting Veterans Law Judge at a September 2010 hearing.  Hearing transcripts have been associated with the claims file.

In September 2010, subsequent to the issuance of the May 2010 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to an increased rating for left ear hearing loss appears to have been raised by the Veteran during his September 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability and chloracne as well as claims for service connection for right ear hearing loss, hypertension and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right ear hearing loss was last denied in an unappealed March 1991 rating decision.

2.  Evidence submitted since the March 1991 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the March 1991 rating decision denying service connection for right ear hearing loss is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's requests to reopen his claim for service connection, further assistance is unnecessary to aid the Veteran in substantiating the aspects of the claim decided in this decision.




Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Right Ear Hearing Loss

A March 1991 rating decision denied the Veteran's claim for service connection for right ear hearing loss as the evidence of record did not establish a nexus between a current disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the March 1991 rating decision included the Veteran's service treatment records, National Guard treatment records, VA treatment records dated through January 1989 and a February 1991 VA examination.

An October 1965 service entrance examination was negative for any relevant abnormalities.  An accompanying audiological examination revealed the following results, measured in decibels and converted to ISO (ANSI) units:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	0	0	0	-5	

A December 1969 examination was negative for any relevant abnormalities and the Veteran denied hearing loss in an accompanying Report of Medical History (RMH).  An accompanying audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	4,000
Right	15	5	5	5

A January 1970 Statement of Medical Condition indicated that the Veteran's medical condition had not changed since his last examination other than having a pilonidal cyst removed in December 1969.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to hearing loss.

A December 1979 National Guard examination was negative for any relevant abnormalities.  The Veteran denied hearing loss in accompanying RMH.  An  audiological examination, conducted during this examination, revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	5	5	5	5

During a February 1991 VA examination, the Veteran complained of hearing loss.  No other findings or diagnoses were made related to hearing loss during this examination.

Evidence received since the March 1991 rating decision included various VA examinations, various private treatment records and VA treatment records dated through July 2005.  The Veteran also offered personal testimony at a September 2010 hearing.

A March 2005 VA treatment note indicated that the Veteran had presented to establish care.  A history of being unable to hear out of the right ear following a 2003 surgery to remove a cancerous parotid gland was noted.

A September 2005 VA audiological examination reflected the Veteran's reports of combat exposure as a helicopter pilot in Vietnam as well as service in the infantry.  He was exposed to noise from helicopters, arms fire, artillery and explosives without the use of hearing protection.  Subsequent to service, the Veteran underwent cancer treatment that included surgery on his right pinna, external ear and complete closure of his right ear canal.  Post-service noise exposure from power tools without using hearing protection was reported.  He worked in real estate for 25 years after service.  Current symptoms included bilateral hearing loss that rendered hearing normal conversational speech difficult.  He did not receive current treatment.

Physical examination conducted by the September 2005 VA examiner found the right ear to be surgically altered and the right ear canal completely closed due to surgery for cancer treatment.  Audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	110	110	110	110	110

There was no speech discrimination in the right ear.  Following this examination, a diagnosis of profound right ear sensorineural hearing loss was made.  The examiner opined that it was at least as likely as not that the Veteran's reported hearing loss was related to his military noise exposure.

During a November 2008 DRO hearing, the Veteran testified that he was unable to pass a hearing test for the civilian police force in approximately 1970.  He did not have a copy of that hearing test and did not know of any documentation demonstrating right ear hearing loss prior to his cancer surgery.  He believed that both ears should be rated equally as they were exposed to the same acoustic trauma during service.

An April 2009 VA audiological examination reflected the Veteran's reports that his right ear canal, as well as other structures on that side of the head, were lost secondary to radiation treatment in 2002.  His right ear canal was also surgically plugged.  Significant noise exposure during service without post-service occupational or recreational noise exposure was reported.  Physical examination found the right ear canal to be surgically closed.  Audiometrics indicated a complete loss of hearing in the right ear with non-existent speech discrimination.  Audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	95+	105+	105+	105+	105+

Following this examination and a review of the Veteran's claims file, a diagnosis of profound right ear hearing loss was made.

During a September 2010 Board hearing, the Veteran testified that he first noticed hearing loss during service but he did not know how bad his hearing actually was until he failed a hearing test after service while applying to be a policeman.

The March 1991 rating decision denied of the Veteran's claim for service connection for right ear hearing loss as the record did not establish a nexus between this claimed disability and service.   The September 2005 VA examiner opined that it was at least as likely as not that the Veteran's reported hearing loss was related to his military noise exposure.  This statement relates to the basis of the prior denial, namely the absence of evidence of a link between current disability and service.  

This September 2005 opinion is insufficient to serve as a basis for granting service connection as it contains no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this examiner failed to address the impact, if any, of the Veteran's post-service surgery that resulted in the closure of his right ear canal on his claimed hearing loss.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).

This opinion, however, does satisfy the low threshold that would trigger VA's duty to get an examination, and as such raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  New and material evidence having been received the claim for service connection for right ear hearing loss is reopened.  


ORDER

New and material evidence having been received; the claim for service connection for right ear hearing loss is reopened.


REMAND

Right Ear Hearing Loss Claim

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As noted above, the September 2005 VA opinion finding a nexus between the Veteran's right ear hearing loss and service is inadequate as the opinion was provided without a rationale and appeared to be based upon an inaccurate factual premise (i.e., the absence of post-service ear surgery or disease).  See Nieves-Rodriguez, supra; Reonal, supra.  A new VA audiological examination is therefore required.

In January 2008, the Veteran submitted an authorization form to allow VA to obtain his treatment records from MD Anderson Cancer Center related to his treatment for squamous cell cancer of the parotid gland.  It appears that the surgery to the Veteran's right ear canal was performed at this facility.  Although these records were requested by VA in April 2008, it does not appear that a response has been received.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Migraine Headaches and Hypertension Claims

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran claims that his headaches and hypertension were related or caused by to his service connected PTSD.  A December 2008 opinion from Dr. J. B. indicated that the Veteran's PTSD contributed to his hypertension and occasionally served as a trigger for migraine headaches.  However, this opinion was provided without a rationale.  See Nieves-Rodriguez, supra.  This opinion was also not stated to the degree of certainty required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  In addition, a September 1997 private treatment note reflected the Veteran's reports of headaches since a motor vehicle accident a few days before the appointment.  This opinion failed to address the impact, if any, of this motor vehicle accident on the Veteran's claimed headaches.  Service treatment records document a complaint of headaches in May 1969 and the Veteran has reported being prescribed hypertension medication soon after service.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed hypertension and headaches.

Earlier Effective Date Claims

The January 2010 DRO decision granted service connection for a lumbar spine disability and chloracne and assigned an initial rating for each disability, effective December 15, 2008.  The Veteran filed a timely notice of disagreement objecting to the assigned effective date.  A statement of the case (SOC) addressing these appeals have not been issued.  The Board is required to remand the claims for an earlier effective date for the grant of service connection for a lumbar spine disability and chloracne to allow a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's private treatment records from MD Anderson Cancer Center as identified in a January 2008 authorization form.  The Veteran is advised that it may be necessary for him to complete an updated appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

 2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA audiological examination to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(i) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that Veteran's right ear hearing loss had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner is advised that the Veteran's exposure to noise during service is conceded due to his combat service as a helicopter pilot in Vietnam.; 

(ii)  Did the Veteran's right ear hearing loss manifest to a compensable degree within one year of service discharge?;

(iii) What impact, if any, did the Veteran's post-service treatment for squamous cell cancer of the parotid gland, including the surgical closing of the right ear canal, have on his claimed right ear hearing loss?;

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed headache disability.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(i) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that Veteran's claimed migraine headaches had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the Veteran's May 1969 complaint of headaches.;  

(ii)  Did the Veteran's migraine headache disability manifest to a compensable degree within one year of service discharge?;

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed migraine headache disability was caused by or related to his service connected PTSD?;

(iv) What impact, if any, did the Veteran's September 1997 motor vehicle accident have on his claimed headache disability?;

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed hypertension.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(i) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, is it at least as likely as not (50 percent or greater probability) that Veteran's claimed hypertension had its onset during the Veteran's period of active duty service from August 1960 to July 1963 and from October 1965 to January 1970; or, was such disorder caused by any incident or event that occurred during his period of service?;  

(ii)  Did the Veteran's hypertension manifest to a compensable degree within one year of service discharge?;

(iii)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed hypertension was caused by or related to his service connected PTSD?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  The RO/AMC should issue a statement of the case addressing the claims for an earlier effective date for the grant of service connection for a lumbar spine disability and chloracne.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

7.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


